DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to Claims 28 and 36 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claims 17-18, 24-28 and 36 are sufficient to overcome the 112 rejections from the previous action.
Claims 16-38 are pending, with Claims 1-15 canceled. 

Response to Arguments
Applicant’s arguments, see pg. 8 lines 1-7, filed 06/21/2022, with respect to the rejection(s) of claim(s) 16-18, 21-24, and 29-36 under Orr (US 2011/0166516) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ginsburg (US 2008/0046046). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17, 19, 20, 22, 24-26, 28, 30-32 and 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiger (US 2002/0193735).
Regarding Claim 16, Stiger teaches a balloon catheter (Fig. 1, (10)) comprising a catheter shaft (Fig 1, (12)), an expandable balloon (Fig. 1, (40)) and a working tube (Fig. 1, (45)), wherein the working tube is inflatable (as seen in Fig. 3 and [0037], wherein (45) is inflatable), and is distally closed in a fluid-tight manner over its entire length from the proximal end to a distally closed end (Fig. 1, seen at (50)) and is disposed on a periphery of the balloon (Fig. 1, further illustrated in Fig. 3, wherein (45) is disposed on the periphery of balloon (40)).

Regarding Claim 17, Stiger teaches the balloon catheter according to claim 16, wherein the working tube (45) comprises a plurality of inflatable working tubes (Fig. 2, annotated below, wherein each of the plurality of inflatable working tubes is annotated (45) on the periphery of the balloon (40)) disposed on the periphery of the balloon (40).

    PNG
    media_image1.png
    170
    485
    media_image1.png
    Greyscale

Regarding Claim 19, Stiger teaches the balloon catheter according to claim 16, wherein the working tube (45) is arranged helically on the balloon (Fig. 1, seen at (50), wherein (45) is helically arranged).
Regarding Claim 20, Stiger teaches the balloon catheter according to claim 19, wherein the working tube (45) forms at least one half turn about the longitudinal axis of the balloon (40) between a proximal balloon neck and a distal balloon neck (seen in Fig. 1 at (50)).

Regarding Claim 22, Stiger teaches the balloon catheter according to claim 16, wherein the working tube (45) is welded or glued to the catheter shaft substantially only at a proximal balloon neck and at a distal balloon neck ([0034] wherein (45) and (40) are bonded by suitable adhesive, solvent bonding or heat bonding techniques). It would be obvious to one or ordinary skill in the art, regarding Fig. 3, that said bonding would be at the proximal balloon neck and distal balloon neck where (45) is seen to be secured to (40).

Regarding Claim 24, Stiger teaches the balloon catheter according to claim 16, wherein the catheter shaft (12) comprises an inner shaft and an outer shaft, and the open proximal end of the working tube (45) is fluidically connected to a lumen of the outer shaft ([0033] wherein lumens (18, 20) deliver inflation fluid from fluid sources (32, 34) to the balloon (40) and working tube (45), therefore the inner and outer shafts are fluidically connected).

Regarding Claim 25, Stiger teaches the balloon catheter according to claim 16, wherein the catheter shaft (12) comprises a first lumen (Fig. 4, (22)) for a guide wire (Fig. 1, (62)) and a second lumen (Fig. 4, (18, 20)) for introducing a fluid for expanding the balloon, and the open proximal end of the working tube is fluidically connected to the second lumen ([0033] wherein lumens (18, 20) deliver inflation fluid from fluid sources (32, 34)).
Regarding Claim 26, Stiger teaches the balloon catheter according to claim 16, comprising a dedicated proximal fluid connection (Fig. 1, (18, 20)) to the open proximal end of the working tube (45).

Regarding Claim 28, Stiger teaches the balloon catheter according to claim 26, wherein the dedicated proximal fluid connection (18, 20) comprises a fluid tube (Fig. 1, seen at (28, 30)) disposed on the catheter shaft (12).

Regarding Claim 30, Stiger teaches the balloon catheter according to claim 16, wherein the working tube comprises a material selected from the group consisting of polyamides, polyimides, polyesters, polyethers, polyolefins and copolymers thereof ([0034] wherein the material of the working tube and balloon can be polyamides or other polymers).

Regarding Claim 31, Stiger teaches the balloon catheter according to claim 16, but doesn’t explicitly teach wherein a diameter of the working tube is in the range between 2% and 8% of the diameter of the balloon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Stiger to have the diameter of the working tube in the range between 2% and 8% of the diameter of the balloon since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ, 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Stiger would not operate differently with the claimed diameter range and since the working tube is intended to reside on the balloon the device would function appropriately having the claimed diameter range. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “lies in the range” be within the claimed range (current specification page 6 lines 27-29).

Regarding Claim 32, Stiger teaches the modified balloon catheter according to claim 31, but doesn’t explicitly teach wherein the diameter of the working tube is between 2% and 4% of the diameter of the balloon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Stiger to have the diameter of the working tube in the range between 2% and 4% of the diameter of the balloon since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ, 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Stiger would not operate differently with the claimed diameter range and since the working tube is intended to reside on the balloon the device would function appropriately having the claimed diameter range. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “lies in the range” be within the claimed range (current specification page 6 lines 27-29).

Regarding Claim 34, Stiger teaches a balloon catheter (Fig. 1, (10)) comprising a catheter shaft (Fig. 1, (12)), an expandable balloon (Fig. 1, (40)) and a working tube (Fig. 1, (45)) disposed on an outer surface of the balloon (40), the working tube (45) having a first size when the balloon is deflated (as seen in Figs 1-2), wherein the working tube (45) is distally closed in a fluid-tight manner over its entire length from a fluid connection to a distally closed end (as seen in Fig. 1) to be inflated to a second larger size when the balloon is inflated (seen in Fig. 3).

Regarding Claim 35, Stiger teaches the balloon catheter according to claim 34, wherein the working tube (45) is an expandable tube ([0036] wherein (45) is inflatable).
Regarding Claim 36, Stiger teaches the balloon catheter according to claim 16, wherein the working tube (45) is an expandable tube ([0036] wherein (45) is inflatable).

Regarding Claim 37, Stiger teaches the balloon catheter according to claim 16, wherein the working tube (45) is inflatable ([0036] wherein (45) is inflatable) to become rigid enough to work a stenosis.

Regarding Claim 38, Stiger teaches the balloon catheter according to claim 34, wherein the working tube (45) is inflatable ([0036] wherein (45) is inflatable) to become rigid enough to work a stenosis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stiger (US 2002/0193735) in view of Keller et al., (US 2002/0045925).
Regarding Claim 18, Stiger teaches the balloon catheter according to claim 17, but while Stiger teaches a plurality of inflatable working tubes, Stiger doesn’t explicitly teach wherein the plurality of inflatable working tubes comprise three to five working tubes.
In related prior art, Keller teaches an inflatable catheter (Fig. 6) comprising three working tubes (Fig. 3, wherein the working tubes are (58, 60, 62) on the balloon (64) in a helical pattern).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the plurality of working tubes of Stiger, to comprise three working tubes, as taught by Keller, for the motivation of effective blood circulation and efficient heat exchange between the blood and heat exchange fluid (Keller [0109]) while the device is in use within a patient, as well as keeping a minimal insertion profile (Keller [0112]) for the device.

Regarding Claim 21, Stiger teaches the balloon catheter according to claim 16, and while Stiger teaches the working tube being welded or glued to the balloon, doesn’t explicitly teach wherein the working tube is welded or glued at least over the majority of its length to the balloon.
In related prior art, Keller teaches an inflatable catheter (Fig. 6) comprising three working tubes (Fig. 3, wherein the working tubes are (58, 60, 62) on the balloon (64) in a helical pattern), wherein the working tubes are welded over the majority of its length to the balloon at the share walls (Fig. 3, (66, 68, 70)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the working tubes of Stiger, to be welded or glued to the balloon at least over the majority of the length of the balloon, as taught by Keller, for the motivation of reducing the outer diameter of the shaft but maintaining the configuration of the three (working tube) lumens (Keller [0098]).
Regarding Claim 23, Stiger teaches the balloon catheter according to claim 16, and while Stiger teaches the working tube being welded or glued to the balloon, doesn’t explicitly teach wherein the working tube is welded or glued at a plurality of positions between a proximal and a distal balloon neck.
In related prior art, Keller teaches an inflatable catheter (Fig. 6) comprising three working tubes (Fig. 3, wherein the working tubes are (58, 60, 62) on the balloon (64) in a helical pattern), wherein the working tubes are welded over the majority of its length to the balloon at the share walls (Fig. 3, (66, 68, 70)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the working tubes of Stiger, to be welded or glued to the balloon at least over the majority of the length of the balloon, as taught by Keller, for the motivation of reducing the outer diameter of the shaft but maintaining the configuration of the three (working tube) lumens (Keller [0098]).

Regarding Claim 27, Stiger teaches the balloon catheter according to claim 26, wherein the working tube (45) comprises a plurality of inflatable working tubes connected to the dedicated fluid connection (18, 20). However, Stiger doesn’t explicitly teach the inflatable working tubes connected to the dedicated fluid connection via an additional lumen in the catheter shaft.
In related prior art, Keller teaches an inflatable catheter (Fig. 6) comprising three working tubes (Fig. 3A, wherein the working tubes are (58, 60, 62) on the balloon (64) in a helical pattern) having a dedicated fluid connection (Fig. 3, seen within (64)) via an additional lumen (Fig. 3A, seen at (108) and [0102] where the slits (110) of (108) allow fluid connection to the surrounding working tubes) in the catheter shaft.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the catheter shaft and working tubes of Stiger, to have an additional lumen providing fluid connection to the inflatable working tubes, as taught by Keller, for the motivation of allowing relatively unrestricted flow through the slits (110) to each of the outer (working tube) lumens during the procedure (Keller [0102]).

Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stiger (US 2002/0193735) in view of Orr (US 2011/0166516).
Regarding Claim 29, Stiger teaches the balloon catheter according to claim 16, but doesn’t explicitly teach the balloon catheter comprising a protective sleeve displaceable along the catheter shaft.
In related prior art, Orr teaches a balloon catheter (Fig. 1) comprising a protective sleeve displaceable along the catheter shaft ([0067] wherein a sheath is displaceable along the catheter shaft (230)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the catheter shaft and balloon of Stiger, to include a protective sleeve displaceable along the catheter shaft, as taught by Orr, for the motivation of protecting the catheter and balloon device, as well as the surrounding tissue, when inserting the balloon catheter (Orr [0067]).

Regarding Claim 33, Stiger teaches the balloon catheter according to claim 16, but doesn’t explicitly teach comprising a cutting or sawing edge on the working tube. 
In related prior art, Orr teaches the balloon catheter comprising a cutting or sawing edge on the working tube (Orr teaches having a cutting edge in Fig. 8, wherein (280a, 280b, 280c) are needles of the working tube (264a, 264b, 264c), of which the needles pierce or wound the tissue site, as illustrated in Orr Figs 4-6. Based on the definition of cut, which is to “open with a sharp-edged tool or object”, the needles of Orr therefore satisfy the limitation).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the working tubes of Stiger, to have cutting or sawing edges on the working tubes, as taught by Orr Fig. 8, for the motivation of better dispersing therapeutic fluid via the cutting needles to a target tissue (Orr [0065]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783